Citation Nr: 0323026	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  00-18 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
veteran's death.

2.  Entitlement to DIC under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1950 to July 
1954.  He died in August 1999, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of October 1999, 
which denied a claim for DIC based on service connection for 
the cause of the veteran's death, and denied a claim for DIC 
under the provisions of 38 U.S.C.A. § 1318.  

Pursuant to a Federal Circuit Court decision ordering a stay, 
in August 2001, VA suspended adjudication of all claims for 
DIC benefits under 38 U.S.C.A. § 1318 where the veteran was 
not rated totally disabled for a continuous period of at 
least ten years prior to death.  National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  Subsequent to 
additional rule-making by VA, the Federal Circuit revised the 
stay order, and directed VA to process all DIC claims except 
for claims under 38 U.S.C.A. §§ 1311(a)2, 1318, where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence.  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II).  This case was therefore 
referred for appellate consideration.


FINDINGS OF FACT

1.  The veteran died in August 1999 as the result of non-
Hodgkin's lymphoma which began many years after service and 
was not caused by any incident of service.

2.  During his lifetime, the veteran was service-connected 
for a low back condition which was rated 70 percent (plus a 
rating of total disability based on individual 
unemployability (TDIU)) from February 1990 (when he last 
worked) until his death in August 1999.  He was also service-
connected for a tonsil condition which was rated 
noncompensable.  

3.  The established service-connected low back and tonsil 
conditions did not play a role in the veteran's death.

4.  There was no clear and unmistakable error in lifetime 
rating decisions as to the evaluation of service-connected 
disabilities and effective dates.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute to the veteran's death, and the criteria for DIC 
based on service-connection for cause of death are not met.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).

2.  The veteran was not actually in receipt of, nor was he 
entitled to receive, a total compensation rating for service-
connected disability for at least 10 years preceding death, 
and the criteria for DIC based on 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active service from September 1950 to July 
1954.  In June 1954, while on leave, he sustained a low back 
injury in an automobile accident, with fractures of the 
transverse process of L2, 3, 4, and 5.  

In a November 1954 decision, the RO granted service 
connection and a 20 percent rating for a low back condition 
(residuals of fractures of the transverse process of L2, 3, 
4, and 5, with osteoarthritis of the lumbar spine).  Service 
connection and a 0 percent rating were also granted for a 
tonsil condition.  

In July 1990, the veteran filed a claim for an increased 
rating for his low back disability.  He asserted that a total 
rating should be assigned.  He noted he was receiving 
outpatient care for his low back and might have to have 
surgery in September 1990.

In September 1990, the veteran filed a claim for a TDIU 
rating based on his service-connected low back condition.  On 
this form, he said that he had last worked full time on 
February 15, 1990, and that he had become too disabled to 
work in March 1990.  From September 1987 to February 1990, he 
had worked 50 hours per week selling cars.  His highest 
earnings per month had been $3,330.  He had not worked since 
then.  

With his application, he submitted private medical records 
dated in October 1989, including a report of a magnetic 
resonance imaging (MRI) scan of the lumbar spine, which 
disclosed severe degenerative disc disease at the L3-4 level 
with a left lateral disc herniation, and a small disc 
herniation at L5-S1.  Also included was a letter from W. F. 
Cope, M.D., who wrote that the veteran's pain was consistent 
with the findings shown on the MRI report.  Most of his pain 
was in the left hip and anterior thigh, although he had no 
strength loss of the hips flexors or quadriceps and knee 
jerks were not depressed.  The veteran was not interested in 
more aggressive treatment.  Dr. Cope said that the veteran 
realized that should leg pain become a constant problem then 
a more aggressive approach would be necessary, but right know 
he felt he could tolerate the symptoms.  

VA outpatient treatment records dated from March to September 
1990 show his treatment for low back pain, diagnosed as 
degenerative disc disease.  These records show that he walked 
with a normal gait, was able to stand on heels and toes, had 
motor strength of 5/5 in all lower extremities, without 
atrophy or decrease in sensation, and straight leg raising 
was negative to 90 degrees.

Records show that the veteran and the appellant were married 
in August 1990.

On a VA examination in October 1990, the veteran said he had 
retired in February 1990 due to pain in the legs and back.  

In a rating decision in October 1990, the RO denied the 
veteran's claims for an increased rating for a low back 
condition and for a TDIU rating.  He appealed.  

At an RO hearing before a hearing officer in March 1991, the 
veteran reiterated that he had last worked in mid-February 
1990.

VA examinations in September and October 1991 describe the 
low back condition.

In an April 1992 decision, the RO increased the low back low 
back disability rating to 50 percent, effective in July 1990.  
A TDIU rating remained denied.  

In August 1992, the veteran filed another application for a 
TDIU rating.  On this form, he said that he had worked in 
auto sales from August 1987 to February 1990.  He said he had 
worked 55 hours per week, his highest gross earnings per 
month were $3,000, and he had lost no time from illness.  He 
said he had been unable to work from February 1990 to April 
1992.  He said he had worked in auto sales from April to 
August 1992, during which time he worked 40 hours a week, and 
lost no time from illness.  He said he was unable to work due 
to the increasing pain from his back disability.  

A July 1993 VA examination described the veteran's low back 
condition.

In a July 1994 decision, the Board denied the claims for an 
increased rating for the low back condition and for a TDIU 
rating.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), which, in a September 
1996 order, vacated the Board decision and remanded the case 
to the Board for further action.  The Board remanded the case 
to the RO May 1997.  

At an RO hearing in May 1997, the veteran testified that he 
had tried to return to work in 1992, but had been forced to 
quit because of his low back disability.  

VA examinations in July and December 1997 described the low 
back condition.  The December 1997 examiner commented that 
the veteran would be unable to perform the occupation of 
buying and selling cars due to the amount of time required to 
stand, walk, and get into and out of cars.  

By a rating decision in February 1998, the RO granted an 
increased rating of 70 percent rating for the service-
connected low back disability, plus a TDIU rating, and these 
ratings were made effective February 16, 1990, on the basis 
that he last worked on February 15, 1990.

The veteran died in August 1999, of malignant non-Hodgkin's 
lymphoma.  

In September 1999, the appellant, who is the veteran's 
surviving spouse, filed a claim for DIC benefits.  

At an RO hearing before a hearing officer in October 2000, 
the appellant and a friend offered testimony.  The appellant 
acknowledged that the veteran died from cancer and not his 
back disability.  She primarily asserted she was entitled to 
DIC under 38 U.S.C.A. § 1318.  She said that the veteran had 
not worked 50 hours a week prior to his retirement.  She said 
he was the head of the business, and more or less just 
oversaw things.  His son worked there.  She indicated that at 
one point, in about 1989 or 1990, he had to declare 
bankruptcy.  It was asserted that even if the veteran last 
worked in February 1990, he was disabled from a back 
condition for years before that time.

In a letter dated in December 2000, S. Waldo, M.D., wrote 
that he had reviewed the medical records, personal notes, and 
other data provided to him concerning the VA claim.  He said 
it was obvious to him that the veteran was in fact disabled 
prior to February 16, 1990, based on his records of treatment 
through 1987 and the MRI in 1989.  He said that back symptoms 
in the 1980s more probably than not were related to the 1954 
service injury, and for this reason he felt the date of 
disability should be prior to August 1989.  The doctor said 
he understood this was important due to some rule that if a 
disability precedes death by 10 years then the VA deems the 
disability to be the major cause of death and death will be 
considered service-connected.  The doctor also noted that the 
veteran died of non-Hodgkin's lymphoma; he could find nothing 
in the medical literature to relate the service-connected 
back condition to the lymphoma; the treatment and symptoms of 
the back condition in the 35 plus years since service were 
not a known cause of lymphoma; and thus he could not give an 
opinion that the back condition was a primary or secondary 
cause of death.

In a February 2001 statement, the appellant said that she had 
talked with the veteran's doctors, and she acknowledged that 
the veteran's fatal lymphoma cancer was not attributed to his 
service-connected back condition and could not be considered 
service-connected.  However, the appellant maintained that 
she was entitled to DIC under 38 U.S.C.A. § 1318 based on the 
veteran being totally disabled from a back condition for over 
10 years preceding death.

II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the appellant has been informed of the 
evidence necessary to substantiate her claims.  Identified 
relevant medical records have been obtained.  The Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

One basis for DIC benefits is if the veteran's death is 
service-connected.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The evidence shows the veteran was released from active duty 
in July 1954.  He died in August 1999 from non-Hodgkin's 
lymphoma, which only recently became manifest.  The lymphoma 
was not present in service or for many years later, and the 
competent medical evidence does not link it to service.  The 
veteran's lymphoma was not incurred in or aggravated by 
service, and thus it must be considered non-service-
connected.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  The primary cause of death, non-
service-connected lymphoma, was overwhelming, and the medical 
evidence does not suggest that the service-connected low back 
condition and tonsil condition played a contributory role in 
death.  The Board finds that a service-connected disability 
did not cause or contribute to the veteran's death.  Thus the 
criteria for DIC based on service connection for the cause of 
death are not met.

The appellant primarily argues that DIC is warranted under 
38 U.S.C.A. § 1318.

The law provides that DIC is payable to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
were service-connected, when the veteran's death was not 
caused by his own willful misconduct, and at the time of his 
death, he was in receipt of or was entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling by VA for a period of 10 
or more years immediately preceding death.   38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22(a).  "Entitled to receive" means 
that at the time of death, the veteran had a service-
connected disability rated totally disabling by VA but was 
not receiving compensation for any of various administrative 
reasons delineated, or if the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. § 
3.22(b).  

The veteran was in receipt of a 70 percent rating, plus a 100 
percent TDIU rating, for his service-connected low back 
condition from February 1990 until his death in August 1999, 
less than 10 years.  Thus, DIC under 38 U.S.C.A. § 1318 may 
only be paid in this case if the veteran was "entitled to 
receive" total compensation benefits from at least August 
1989 (10 years before death), but was not given such benefits 
due to CUE in a VA decision.  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. 
Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. West, 13 
Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 (Fed.Cir. 
1999); Link v. West, 12 Vet. App. 39 (1998); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 
242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. 
Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

In cases where the schedular rating is less than 100 percent, 
total disability ratings may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16.    

The veteran filed his claim for an increased rating for his 
low back condition in July 1990, and in September 1990 he 
filed a TDIU claim.  In February 1998, the RO granted an 
increased 70 percent rating for the low back condition plus a 
TDIU rating, effective February 16, 1990, the day after the 
veteran said he stopped working.  

The appellant states that the veteran was "disabled" from 
his low back condition prior to February 16, 1990.  The 
statement from Dr. Waldo also says the veteran was 
"disabled" from the back condition prior to that date.  
These statements suggest some misunderstanding as to the 
legal requirements for the VA benefits in issue.  The Board 
points out that obviously the veteran was "disabled" to 
some degree from the low back condition over the years since 
service, given the fact that service-connection and 
compensation were in effect over these many years.  DIC under 
38 U.S.C.A. § 1318 also requires total (100 percent) 
disability from a service-connected condition for at least 10 
years before death.  

During his lifetime, the veteran repeatedly claimed to have 
become totally disabled from his low back condition as of 
February 1990, when he last worked full-time.  He reported in 
his formal application in September 1990 that he had worked 
50 hours a week until February 1990.  An October 1990 VA 
examination noted that he said he retired in February 1990.  
He reiterated at his March 1991 hearing that he worked until 
February 1990.  In his application filed in August 1992, he 
again said he had worked until February 1990, and he said he 
had worked 55 hours per week prior to that, and had lost no 
time from illness.  Moreover, the veteran reported earning up 
to $3,330 per month, and there is no other evidence 
demonstrating that his employment generated annual income 
that was less than the poverty threshold for one person.  See 
Faust v. West, 13 Vet. App. 342 (2000).  

The appellant's assertions constitute a simple disagreement 
with how the RO weighed and evaluated the facts.  All the 
relevant facts were before the RO when it made the TDIU 
rating effective from February 1990.  There was no 
undebatable error of fact or law that would have manifestly 
changed the outcome of the RO decision assigning a February 
1990 effective date for a TDIU rating.  In sum, there was no 
CUE in that rating decision, and hence there is no 
entitlement to an effective date prior to February 16, 1990, 
for the assignment of a TDIU rating.  The veteran was not 
actually in receipt of, nor was he entitled to receive, a 
total rating for service-connected disability for at least 10 
years preceding his death in August 1999, and thus the 
criteria for DIC under 38 U.S.C.A. § 1318 are not met.

The preponderance of the evidence is against the claims for 
DIC, based on either service connection for the cause of the 
veteran's death, or based on 38 U.S.C.A. § 1318.  Thus the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

DIC based on service connection for the cause of the 
veteran's death is denied.

DIC based on 38 U.S.C.A. § 1318 is denied.

	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

